Butler, C. J.
Notaries were originally mere commercial scriveners. Becoming important to the commercial world, their appointment was provided for and their duties regulated by public law, and they became sworn public officers—Notaries Public—and their certificates were received as evidence of their official acts. Afterward, as they were authorized or came to use seals, the impressions made by them were received as evidence of their official character. And when as matter of convenience they have since deen deputed or authorized to perform acts not commercial in their character, courts have . continued to receive their certificates and seals as sufficient evidence of those facts.
But it does not follow that their seals are the highest and only evidence of their official character. Appointed by state authority the record of their anuointment is the highest evi*233dence of that character, and such evidence is always admissible, notwithstanding other evidence may by usage or positive law be also admissible. Nothing but the force of a statute can justify a court in excluding such evidence, and we have no such statute. The deposition was properly admitted.
The charge of the judge that the plaintiff was entitled to recover the amount necessarily expended by him for labor on his farm, while lie was disabled by his injuries, was unexceptionable. In cases of this character the jury have a right to give as damages any expenses necessarily incurred by the injured party as .a direct result of his injuries. The expenses incurred in this case for labor on the farm while he was disabled, and which would have been performed by him had he not been disabled, were clearly of that character.
A new trial is not advised.
In this opinion the other judges concurred.